DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.

Response to Amendment
The amendment filed on 08/25/2022 has been entered. Claims 1 and 11 are amended. Claims 1, 2, 5-9, 11, 12, and 15-19 are pending and addressed below.
Examiner Note: The amendment of 08/25/2022 has not changed the scope of the independent claims 1 and 11 that were rejected in the last Office Action of Final Rejection on 05/26/2022.
Claim Objections
Claims 1 and 11 are objected to because the last limitation recites payload of UCI, and therefore, it should recite “wherein payload includes at least...”.





















Claim Rejections - 35 USC § 103
Claims 1-2, 5, 8, 11-12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL Anil et al (US 20210013948), hereinafter AGIWAL, in view of YUAN; Fang et al (US 20210058998), hereinafter Yuan.
Regarding claims 1 and 11, AGIWAL teaches, a method for / a user equipment (UE) of transmitting secondary cell (SCell) beam failure recovery request (BFRQ) information in a beam failure recovery (BFR) procedure performed by a user equipment (UE) (AGIWAL: Title), the method comprising: 
receiving, from a base station (BS), at least one scheduling request (SR) resource configuration and at least one SR configuration (AGIWAL: [68], [78]-[79], teaches UE receives from gNB configures SR configuration and SR resource configuration),
triggering a first SR-for-BFR procedure for an SR-for-BFR transmission for requesting an uplink (UL) resource for transmitting information related to a beam failure event according to a first of the at least one SR configuration (AGIWAL: [85]-[86], teaches triggering a “SR for BFR” using previously received SR configuration and SR resource configuration, to request for an UL grant), 
wherein one of the at least one SR resource configuration indicates a first physical uplink control channel (PUCCH) resource including the SR-for-BFR transmission (AGIWAL: [79] teaches SR resource configuration indicates PUCCH resource used for BFR). 
AGIWAL does not expressly teach, in a case that the first PUCCH resource overlaps a second PUCCH resource including an SR transmission for requesting a UL resource according to a second of the at least one SR configuration, transmitting, to the BS, uplink control information (UCI) on the first PUCCH resource, wherein the UCI includes at least a payload of bits for the SR-for-BFR transmission and the payload of the UCI includes an indication associated with the SR-for-BFR transmission.
However, in the same field of endeavor, Yuan teaches, in a case that the first PUCCH resource overlaps a second PUCCH resource including an SR transmission for requesting a UL resource according to a second of the at least one SR configuration, transmitting, to the BS, uplink control information (UCI) on the first PUCCH resource, wherein the UCI includes at least a payload of bits for the SR-for-BFR transmission and the payload of the UCI includes an indication associated with the SR-for-BFR transmission (The scope of this feature, in light of the specification, is that, when a collision of SR-BFR-PUCCH and another usual SR-PUCCH occurs, both SR-for-BFR and UCI, UCI being either an usual SR, HARQ or CSI (see Spec para [38], are sent simultaneously on a PUCCH. Transmission of UCI in the instant claim is interpreted as transmitting the SR-BFR and normal SR (a type of UCI, see Spec para [38]) together in the PUCCH. Furthermore, SR-for-BFR is a request to the base station (BS) whereby the BS sends a response with an UL resource for reporting BFR information.
Yuan: [77]-[85], teaches transmitting BFR Request combined with UCI, in line with Spec, during PUCCH resource collision of BFR Request and various types of UCI (e.g. another SR, HARQ or CSI). Further, teaches a bit field in the combined UCI PUCCH indicating SR-for-BFR (see [79] First Option). BFR Request in Yuan is similar to SR-for-BFR (see Yuan para [86], Fig. 6 and Fig. 7), as BFR Request results in gNB sending an UL resource).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal’s method/UE to include that in a case that the first PUCCH resource overlaps a second PUCCH resource including an SR transmission for requesting a UL resource according to a second of the at least one SR configuration, transmitting, to the BS, uplink control information (UCI) on the first PUCCH resource, wherein the UCI includes at least a payload of bits for the SR-for-BFR transmission and the payload of the UCI includes an indication associated with the SR-for-BFR transmission.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a solution of processing beam failure of a secondary cell in a wireless communication system, to mitigate or at least alleviate at least part of the issues related to BFR of the secondary cells (Yuan: [5]).
With respect to claim 11, Agiwal further teaches, the UE comprising: a processor, for executing computer-executable instructions (Agiwal: Fig. 26, 2610 controller), and 18a non-transitory machine-readable medium, coupled to the processor, for storing the computer- executable instructions (Agiwal: Fig. 26, 2630 memory).

Regarding claims 2 and 12, AGIWAL, in view of Yuan, teaches the method/UE, as outlined in the rejection of claims 1 and 11.
AGIWAL further teaches, wherein each of the at least one SR resource configuration includes an SR resource identity (Agiwal: [73], [80] teaches SR identifiers for SR configurations).
Regarding claims 5 and 15, AGIWAL, in view of Yuan, teaches the method/UE, as outlined in the rejection of claims 1 and 11.
AGIWAL does not expressly teach, wherein the SR-for-BFR transmission is prioritized over the SR transmission.
However, in the same field of endeavor, Yuan teaches, wherein the SR-for-BFR transmission is prioritized over the SR transmission (Yuan: [79] “As another option, it is also possible to adopt priority based transmission. For example, it may pre-define priorities of the SR and the BFR as any of 1) SR>BFR or 2) BFR>SR and the BFR-PUCCH is transmitted only if it has a higher priority than the SR.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal and Yuan’s method/UE to include wherein the SR-for-BFR transmission is prioritized over the SR transmission.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a solution of processing beam failure of a secondary cell in a wireless communication system, to mitigate or at least alleviate at least part of the issues related to BFR of the secondary cells (Yuan: [5]).
Regarding claims 8 and 18, AGIWAL, in view of Yuan, teaches the method/UE, as outlined in the rejection of claims 1 and 11.
AGIWAL does not expressly teach, wherein the UCI further includes at least one of a Hybrid Automatic Repeat Request (HARQ) information report and a Channel State Information (CSI) report.
However, in the same field of endeavor, Yuan teaches, wherein the UCI further includes at least one of a Hybrid Automatic Repeat Request (HARQ) information report and a Channel State Information (CSI) report (Yuan: “Collision Case 2—Hybrid Automatic Repeat reQuest (HARQ) and BFR-PUCCH” and “Collision Case 3—HARQ/SR/Channel State Information (CSI) and BFR-PUCCH”, [0085] “Based on these collision rules, the collision of the BFR with other control information could be address.”, teaches UCI includes HARQ and CSI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal’s method/UE to include wherein the UCI further includes at least one of a Hybrid Automatic Repeat Request (HARQ) information report and a Channel State Information (CSI) report.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a solution of processing beam failure of a secondary cell in a wireless communication system, to mitigate or at least alleviate at least part of the issues related to BFR of the secondary cells (Yuan: [5]).

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL, in view of Yuan, as applied to the rejection of claim 1 above, and further in view of KYUNG Gyu Bum et al (US 20200314722), hereinafter KYUNG.
Regarding claims 6 and 16, AGIWAL, in view of Yuan, teaches the method/UE, as outlined in the rejection of claims 5 and 15.
AGIWAL and Yuan do not expressly teach, wherein in a case that the UCI includes at least the payload of bits for the SR-for-BFR transmission, the first PUCCH resource is conformed to a transmission structure of PUCCH format 0 or format 1.
However, in the same field of endeavor, KYUNG teaches, wherein the first PUCCH resource and the third PUCCH resource are conformed to a transmission structure of PUCCH format 0 or format 1 (KYUNG: [11] teaches PUCCH format 0 for BFR SR with HARQ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal and Yuan’s method/UE to include wherein in a case that the UCI includes at least the payload of bits for the SR-for-BFR transmission, the first PUCCH resource is conformed to a transmission structure of PUCCH format 0 or format 1.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a beam failure recovery method in order to achieve increase system capacity for high band 5G wireless system (KYUNG: [4]-[5]).
Regarding claims 7 and 17, AGIWAL, in view of Yuan, teaches the method/UE, as outlined in the rejection of claims 1 and 11.
AGIWAL and Yuan do not expressly teach, wherein in a case that the UCI includes at least one of Hybrid Automatic Repeat Request (HARQ) information and a Channel State Information (CSI) report, the UCI on the first PUCCH resource is conformed to a transmission structure of PUCCH format 2, format 3, or format 4.
However, in the same field of endeavor, KYUNG teaches, wherein in a case that the UCI includes at least one of Hybrid Automatic Repeat Request (HARQ) information and a Channel State Information (CSI) report, the UCI on the first PUCCH resource is conformed to a transmission structure of PUCCH format 2, format 3, or format 4 (KYUNG: [147] teaches the well-known knowledge in 3GPP that “Various PUCCH formats (e.g., the PUCCH formats 0 to 4) can be used for the UCI elements” combined with BFR-SR.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal and Yuan’s method/UE to include wherein in a case that the UCI includes at least one of Hybrid Automatic Repeat Request (HARQ) information and a Channel State Information (CSI) report, the UCI on the first PUCCH resource is conformed to a transmission structure of PUCCH format 2, format 3, or format 4.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a beam failure recovery method in order to achieve increase system capacity for high band 5G wireless system (KYUNG: [4]-[5]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL, in view of Yuan, as applied to the rejection of claim 1 above, and further in view of NPL (3GPP 38.213 V15.2.0, NR, Physical layer procedures for control, 2018-06), hereinafter NPL-1.
Regarding claims 9 and 19, AGIWAL, in view of Yuan, teaches the method/UE, as outlined in the rejection of claims 1 and 11.
AGIWAL and Yuan do not expressly teach, wherein: the payload of the UCI includes log2[K + 1] bits, and the log2[K + 1] bits provide the indication associated with the SR-for-BFR transmission; and K is a number of the at least one SR resource configuration.
However, in the same field of endeavor, NPL-1 teaches, wherein: the payload of the UCI includes log2[K + 1] bits, and the log2[K + 1] bits provide the indication associated with the SR-for-BFR transmission; and K is a number of the at least one SR resource configuration (NPL-1: 9.2.5.1 “UE procedure for multiplexing HARQ-ACK or CSI and SR in a PUCCH” pages 57-58, gives the formula log2[K + 1] bits for normal SR. The same formula can be applied to “SR for BFR”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal and Yuan’s method/UE to include that the payload of the UCI includes log2[K + 1] bits, and the log2[K + 1] bits provide the indication associated with the SR-for-BFR transmission; and K is a number of the at least one SR resource configuration.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a 5G-NR system conforming to 3GPP spec for a new SR design.


















Response to Arguments
Applicant’s arguments filed on 08/25/2022 with respect to amended claims 1 and 11 have been considered but they are not persuasive.
Applicant argues in Remarks: p.7 and 8, that, “Specifically, Yuan, in paragraph [0079], states "Collision Case 1-Scheduling Request (SR) and BFR-PUCCH...The first option is to transmit the SR PUCCH and the BFR-PUCCH simultaneously...As another option, it is also possible to adopt priority based transmission. For example, it may pre-define priorities of SR and BFR as any of 1) SR>BFR or 2) BFR>SR and the BFR-PUCCH is transmitted only if it has a higher priority than the SR." In other words, Yuan teaches that in a case that SR PUCCH overlaps BFR-PUCCH, the UE may determine to transmit SR PUCCH or BFR-PUCCH according to per-defined priorities of SR and BFR. Moreover, Yuan, in paragraphs [0080]-[0085], discloses that in a case that HARQ/SR/CSI overlaps BFR-PUCCH, the UE may determine a transmission (e.g., HARQ/SR/CSI/BFR) based on priority orders.”.
However, the examiner respectfully disagrees. Applicant is referring to a different option in Yuan [79] “As another option, it is also possible to adopt priority based transmission”. However, Yuan para [79] also discloses an option that reads on the instant claim “The first option is to transmit the SR PUCCH and the BFR-PUCCH simultaneously”.
Applicant argues in Remarks: p.9, that, “As demonstrated above, the "BFR-PUCCH" of Yuan is used for transmitting a BFR request (e.g., BFR transmission), whereas the "SR-for-BFR transmission" of amended independent claim 1 is used for requesting a UL resource. Thus, the "BFR-PUCCH" of Yuan is completely different from the "SR-for-BFR transmission" recited in amended independent claim 1. 
Since Yuan does not disclose "SR-for-BFR transmission" and the condition of the same type of UCI collision, Yuan fails to disclose, teach, or suggest the feature of "in a case that the first PUCCH resource overlaps a second PUCCH resource including an SR transmission for requesting a UL resource according to a second of the at least one SR configuration, transmitting, to the BS, uplink control information (UCI) on the first PUCCH resource, wherein the UCI includes at least a payload of bits for the SR-for-BFR transmission and the payload of the UCI includes an indication associated with the SR-for-BFR transmission," as recited in amended independent claim 1.”.
However, the examiner respectfully disagrees. As explained in the rejection of the claims 1 and 11 under USC 103 above, BFR Request of Yuan is identical to SR-for-BFR of the applicant, as they, although different in name, are used for the same purpose of obtaining UL resource from the base station. Further, Yuan in “Collision Case 1 - Scheduling Request (SR) and BFR-PUCCH” recite “the condition of the same type of UCI collision”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang, U.S. Publication No. 20220158794 - MULTIPLEXING OF PUCCH FOR BEAM FAILURE RECOVERY AND OTHER SIGNALS.
KANG, U.S. Publication No. 20220124777 - METHOD AND DEVICE FOR TRANSMITTING AND RECEIVING SCHEDULING REQUEST IN WIRELESS COMMUNICATION SYSTEM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472